 Case 2:18-cv-00414 Document 44 Filed on 06/27/19 in TXSD Page 1 of 12




                     UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                        CORPUS CHRISTI DIVISION

SANDPIPER CONDOMINIUM                              §
COUNCIL OF OWNERS, INC.                            §
                                                   §
                       Plaintiff,                  §
                                                   §
 v.                                                §   CIVIL ACTION NO. 2:18-CV-00414
                                                   §
  LEXINGTON INSURANCE COMPANY                      §
                                                   §
                      Defendant                    §


 PLAINTIFF’S MOTION FOR PROTECTION FROM DISCOVERY AND TO
MODIFY OR QUASH SUBPOENAS ISSUED BY DEFENDANT FOR MICHAEL
       SMILEY, MICHAEL MANSUETO, and AL RAMACCIOTTI

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW Plaintiff SANDPIPER CONDOMINIUM COUNCIL OF

OWNERS, INC. (“Sandpiper” or “Plaintiff”), and pursuant to the Federal Rules of Civil

Procedure, including Rules 26 and 45, files this motion for protection from discovery and

to quash or modify subpoenas issued by LEXINGTON INSURANCE COMPANY
(“Lexington”), Defendant in said Civil Action, and would show as follows:

                                    BACKGROUND

   1. Defendant has engaged in overbroad, non-proportional, and burdensome

       discovery in this case, including those matters already brought to the court’s

       attention and discussed at the discovery motion pre-hearing conference on June

       26, 2019. Plaintiff seeks protection from such discovery in a number of respects.

   2. Specifically, Michael Smiley, Al Ramacciotti, and Michael Mansueto

       (collectively “respondents”) were served with overbroad, non-proportional, and
       vexatious subpoenas; and Plaintiff has been subjected to unreasonable requests for
Case 2:18-cv-00414 Document 44 Filed on 06/27/19 in TXSD Page 2 of 12




    obviously privileged materials and for logs of the nature and identity of such

    materials.

                                   THE SUBPOENAS

 3. The relevant subpoenas are attached as Exhibits A-1, A-2, and A-3. Plaintiff and

    respondents reserve the right to seek additional relief in the form of additional

    motions to quash or modify, or for protective order, or by way of assertion or

    claim of privilege or protection from discovery, or otherwise. However, on its

    face, Rule 45(d)(3)(A)(iii) requires that a court “must quash or modify a subpoena

    that…requires disclosure of privileged or protected matter, if no exception or

    waiver applies...” Moreover, under Rule 45(d)(3)(A)(i)-(iii) a court must protect

    one subjected to a subpoena from undue burden or from failing to allow a

    reasonable time to comply, and Rule 45(d)(1) requires that the court “must

    enforce” the duty to “take reasonable steps to avoid imposing undue burden or

    expense on a person subject to a subpoena.

 4. Subject to such reservation of rights, Plaintiff and respondents have objected to

    the subpoenas referenced herein and asserted privilege and protection from

    disclosure with respect to same as per the attached Exhibit B, which is

    incorporated herein for all purposes. Pursuant to Rule 45(d)(3), F.R.C.P., Plaintiff

    has also filed or is in the process of filing Motions for Protection or to Quash or

    Modify such subpoenas in the districts and divisions where compliance was

    demanded. Plaintiff and the respondents have each consented to have such

    motions transferred to this court pursuant to Rule 45(f), F.R.C.P.

 5. On May 28, 2019, Defendant served Plaintiff’s counsel with document production

    subpoenas for respondents, whom Defendant knows to be officers, board

    members, owner members, and/or former officers or board members of Plaintiff.
    In fact, Defendant requested Plaintiff’s counsel to accept service of such




                                                                                      2
Case 2:18-cv-00414 Document 44 Filed on 06/27/19 in TXSD Page 3 of 12




    subpoenas on behalf of the respondents, which Plaintiff’s counsel agreed to do.

    The subpoenas each state a response date of June 28, 2019.

 6. Plaintiff was sent notice of the subpoenas on May 28, 2019, and Plaintiff and

    respondents filed objections and claims of privilege within 14 days thereafter

    under Rule 45(d)(2)(B) (formerly Rule 45(c)(2)). Such rule provides protection

    from overbroad subpoenas that place upon a respondent the “burdensome task to

    provide full information regarding that person’s claims to privilege or work

    product protection. Such a person is entitled to protection that may be secured” by

    such objections. F.R.C.P. 45- Advisory Committee Note 33. Parties adversely

    affected, such as Plaintiff, are entitled to the same protection, one vehicle for

    which is a motion to quash or modify or for protection. F.R.C.P. 45(d)(3).

 7. Compliance with the subpoenas for Messrs. Smiley, Ramacciotti, and Mansueto

    would be unreasonable and oppressive and involve undue burden and expense

    under the circumstances of this case and would violate the requirement of

    proportionality, where Defendant knows that such witnesses are management

    officers, agents, principals, and/or representatives of the Plaintiff, and knows that a

    substantial portion, if not all, of the documents sought are privileged, protected

    from discovery, or have already been objected to or responded to by Plaintiff after

    searching them for any applicable privileges or other bases for non-disclosure.

 8. Such subpoenas, on their face and otherwise, seek information that is privileged

    or subject to protection as attorney-client, work product or trial preparation

    materials, and in fact, most or all of the information sought is duplicative of

    requests for documents served upon Plaintiff and as to which Plaintiff has already

    asserted and claimed such privileges and protection. For example, Plaintiff has

    already responded to over 50 overbroad document requests concerning the same
    subject matter, as well as numerous document production subpoenas directed to

    its agents, consultants, contractors, or representatives. In this connection, Plaintiff


                                                                                         3
Case 2:18-cv-00414 Document 44 Filed on 06/27/19 in TXSD Page 4 of 12




    here incorporates by reference as if fully set forth at length Plaintiff’s Responses

    to Lexington’s First Set of Document Requests, which are attached as Exhibit C.

 9. In response to such requests, Plaintiff has asserted and claimed privilege and

    protection from disclosure of work product, attorney-client communications, and

    materials protected from disclosure under Rule 26(b)(3) and Rule 26(b)(4).

    Plaintiff has provided privilege and protection logs and specifically claimed that

    Plaintiff’s anticipation of litigation in this case occurred on or before March 8,

    2018, at which time the Board of Directors and Management of Plaintiff decided to

    pursue possible litigation and interview attorneys for that purpose.

 10. The subpoenas directed to respondents seek, on their face, to obtain the same

    obviously privileged material by attempting to improperly circumvent the

    objections and claims of privilege already made by Plaintiff in response to Rule 34

    Requests for Documents, and to improperly use Rule 45 to avoid the requirements

    of Rule 34. Even more egregious, a new category #15 appears among the

    documents sought by the instant subpoenas and seeks “All documents concerning

    all communications between Sandpiper and…(among many others) Plaintiff’s

    Counsel” concerning the property or the claim. “Sandpiper” is defined to include

    the plaintiff organization “and any employees, agents, or other representatives or

    person acting on its behalf or under its direction…” just as it was so defined in

    Defendant’s previous Rule 34 Requests for Documents. “Plaintiff’s Counsel” is

    defined to include “any attorney or their employees, agents, principals,…or other

    representative or person acting on their behalf, including but not limited to, The

    Snapka Law Firm, William “Bill” Chriss, Kathryn Snapka, and Ken Fields.” Mr.




                                                                                      4
Case 2:18-cv-00414 Document 44 Filed on 06/27/19 in TXSD Page 5 of 12




    Fields represented Plaintiff for years on various matters prior to the Snapka Law

    Firm.

 11. The subpoenas in other respects repeat requests for documents made to Plaintiff,

    and previously objected to, for essentially any documents concerning the property

    or the claim or the hurricane, some without temporal limit and some reaching back

    from 2005 to date, including internal communications between members and

    management of the Plaintiff, and communications between Plaintiff and its

    engineers, management team, and consultants after the anticipation of litigation in

    this case, as well as now intentionally seeking information known by Defendant to

    be attorney-client privileged. Rule 501, F.R.E. provides that all privileges in

    diversity cases are governed by the law of Texas, and this is a diversity case. Texas

    law provides that a client has the right to refuse to disclose and prevent any other

    person from disclosing essentially any communication made between a lawyer and

    a client representative or made between client representatives themselves “made to

    facilitate the rendition of professional legal services to the client.” Texas Rule of

    Evidence 503(b)(1).

 12. Michael Smiley is the President of Plaintiff. Al Ramacciotti is the Treasurer of the

    Plaintiff and Chair of the Windows and Doors Working Group/Committee and the

    Insurance Working Group/Committee of the Plaintiff and its Board. Michael

    Mansueto is a former board member of Plaintiff and currently serves on the

    Board’s Insurance Working Group/Committee. All three respondents are member

    owners of the Plaintiff and representatives of Plaintiff.




                                                                                      5
Case 2:18-cv-00414 Document 44 Filed on 06/27/19 in TXSD Page 6 of 12




 13. Defendant knows of Plaintiff’s prior assertions of privilege and protection from

    discovery as to all document requests in the subpoenas, knows that the respondents

    are officers, directors, agents, members, and/or principals of the Plaintiff

    organization, and knows it is seeking by the instant subpoenas information

    previously objected to and/or withheld under claim of privilege. Defendant has

    declined to modify or withdraw the subpoenas, other than (as discussed further

    below) to propose that Plaintiff not prepare a privilege log as to items generated

    after the lawsuit was filed.

 14. More specifically in response to the subpoenas, Plaintiff and respondents claimed

    and claim privilege and protection from disclosure and will withhold or seek to

    withhold or have withheld from production material attorney-client privileged or

    privileged or subject to protection as work product or trial preparation material, or

    under Rule 26(b)(3) or Rule 26(b)(4), describing the nature of the documents,

    communications, or electronically stored information as follows: All documents

    and information reflecting or containing communications among attorneys

    representing Sandpiper and/or respondents or other consultants, agents, owners, or

    representatives of Sandpiper; all documents and information reflecting or

    containing communications between or among attorneys representing Sandpiper

    and/or respondents and Sandpiper or its consultants or agents, including its

    management agent CCMS and respondents, and their respective employees; all

    documents and information reflecting or containing communications about the

    subject matter of this case between or among such attorneys and Sandpiper

    representatives, consultants, or agents, including but not limited to respondents,




                                                                                      6
Case 2:18-cv-00414 Document 44 Filed on 06/27/19 in TXSD Page 7 of 12




    and owner members, Borden Insurance, Hanson Engineering, or other expert

    witnesses or consultants after Sandpiper anticipated litigation in this case, which

    was on or before March 8, 2018; and all communications, documents, or tangible

    things regarding the subject matter of this suit and prepared after anticipation of

    litigation by, for, or among or between Sandpiper or its lawyers, representatives or

    agents, including respondents and all          principals, owner members, expert

    consultants, or managers or employees of Plaintiff.

 15. The federal rules discuss “work product” in terms of a “protection” from

    discovery, as distinguished from a “privilege.” Under the federal rules, discovery

    of privileged material is not permitted, and in addition, what the federal rules

    define as “work product” is “protected” from disclosure with certain exceptions.

    See F.R.C.P. 26(b)(1) (“Parties may obtain discovery regarding any nonprivileged

    matter that is relevant…and proportional to the needs of the case…”); F.R.C.P.

    26(b)(3) & (4)(defining “work product” to include “Trial Preparation Materials”);

    and F.R.C.P. 26(b)(5)(A) (“When a party withholds information otherwise

    discoverable by claiming that the information is privileged or subject to protection

    as trial-preparation material…”). As stated, in a diversity case such as this, federal

    courts must look to state law regarding what is and is not “privileged,” i.e., state

    law governs privileges. F.R.E. 501; In re Sealed Case Med. Records, 381 F.3d

    1205, 1212 (D.C. Cir. 2004); Motley v. Marathon Oil, 71 F.3d 1547, 1551 (10th

    Cir. 1995). Under Texas law, any material prepared in anticipation of litigation by

    a party or its attorneys, representatives, consultants, sureties, indemnitors, insurers,

    employees or agents is privileged as “work product.” And any communication




                                                                                         7
Case 2:18-cv-00414 Document 44 Filed on 06/27/19 in TXSD Page 8 of 12




    made in anticipation of litigation between or among a party or its representatives,

    including its attorneys, consultants, sureties, indemnitors, insurers, employees, or

    agents is privileged as work product. And in Texas, this Texas work product

    doctrine is explicitly denominated a privilege, so that there can be no

    misunderstanding as to its applicability in federal diversity cases applying Texas

    substantive law. T.R.C.P. 192.5(d)

 16. Under the circumstances in this case, compliance with the subpoenas would be

    unreasonable and oppressive and involve undue burden and expense. Because of

    the overbroad nature of the requests for documents, they seek massive amounts of

    irrelevant and/or privileged information. The defendant has no need for the

    information because: it has already requested it once and received relevant

    responsive unprivileged documents; the requests are overbroad seeking

    information irrelevant to any determination of the issues in the case which are

    based upon the amount necessary to repair damage to the building from Hurricane

    Harvey, as witnessed by the fact that the Defendant did not ask for any of the

    information for the first 16 months it was handling Plaintiff’s claims for hurricane

    damage. The document requests do not describe any category of documents with

    any degree of particularity, prefacing each category with the phrase “all documents

    concerning…” a broad plethora of subjects including essentially anything having

    to do with the building, the hurricane, or the claim. As such, they amount to

    nothing more than a fishing expedition an impermissible attempt to obtain any

    document which could conceivably be tangentially related to any issue in the case.

    It will be expensive and inconvenient for the respondents, who are not individually




                                                                                      8
Case 2:18-cv-00414 Document 44 Filed on 06/27/19 in TXSD Page 9 of 12




    represented by undersigned counsel but join in these objections pro se, to search

    for, identify, determine the confidentiality of, and produce responsive documents.

    Finally, any subpoena presents an undue burden when the subpoena is facially

    overbroad as these subpoenas clearly are.

 17. For example, Michael Mansueto is a Clinical Associate Professor at the UTSA

    Health Science Center and has been scheduled for some time to be out of the

    country or on vacation during this summer. Specifically, while the subpoena issued

    for him requests that he produce documents by June 28, 2019, he will only be in

    the State of Texas for two days between June 9, 2019 and June 27, 2019 due to

    previously scheduled trips out of state. In addition, Plaintiff and the respondents

    will incur unreasonable and unnecessary expense in purchasing portable devices to

    store electronic information or make copies and should not be subjected to same

    under the circumstances.

 18. Plaintiff moves that the subpoenas be quashed, or in the alternative modified to,

    among other things, not request privileged information and not make overbroad

    requests for documents and not require unreasonable expense or burden for

    compliance.

 19. All parties and witnesses are notified that if material subject to these claims of

    privilege or protection from disclosure is produced in response to subpoena, any

    party receiving the information must promptly return, sequester, or destroy the

    specified information and any copies it has; must not use or disclose the

    information until the claims are resolved; must take reasonable steps to retrieve the




                                                                                      9
Case 2:18-cv-00414 Document 44 Filed on 06/27/19 in TXSD Page 10 of 12




     information if further disclosed; and may promptly present the information to the

     court under seal for a determination of the claim.

                    PRIVILEGE LOGS AND PROPORTIONALITY

  20. Plaintiff and respondents object to, and seek protection from, any request or

     requirement that Plaintiff or the respondents provide any greater specificity in the

     form of a privilege log beyond that which has already been provided hereinbefore.

     Such would involve undue burden and expense in the circumstances of this case

     and would violate the requirement of proportionality, in addition to inadvertently

     revealing privileged or protected information.

  21. Defendant has refused to provide privilege logs for documents created on or after

     the commencement of this suit on September 6, 2018, giving no reason for its

     refusal to do so. One must assume this is because of a claim that to require same

     would be burdensome, oppressive, and violate the requirement of proportionality

     or reasonableness. Under these circumstances, there is no reason the date should

     not more properly be the date of anticipation of litigation in the case, or the date

     Plaintiff’s attorneys were hired to pursue litigation, or the date of Plaintiff’s pre-

     suit demand letter (June 27, 2018). Similarly, only after receiving over 200 pages

     of privilege logs from Plaintiff, did Defendant advise Plaintiff’s counsel that it

     would not require privilege logs for documents of Plaintiff after September 6,

     2018. This is an abusive discovery tactic of the type condemned in Dondi

     Properties v. Commerce Savings & Loan, 121 F.R.D. 284 (N.D. Tex. 1988) (en

     banc and required reading for pro hac vice lawyers in the N.D. Tex.) (holding that

     “[w]ith alarming frequency, we find that valuable judicial and attorney time is




                                                                                       10
Case 2:18-cv-00414 Document 44 Filed on 06/27/19 in TXSD Page 11 of 12




     consumed in resolving unnecessary contention and sharp practices between

     lawyers. Judges and magistrates of this court are required to devote substantial

     attention to refereeing abusive litigation tactics that range from benign incivility to

     outright obstruction.”). If Lexington’s current position is to be the rule of this

     litigation based upon proportionality, Lexington should have advised Sandpiper

     sooner and allowed Sandpiper to avoid all the prior burden and expense. Sandpiper

     seeks to have the court so order moving forward, but to select the date of anticipation

     of litigation for such logging cut-off date.

  22. Plaintiff reserves all rights under prior assertions and claims of privilege in this

     case.


                                             Respectfully submitted,

                                             THE SNAPKA LAW FIRM
                                             606 N. Carancahua, Suite 1511
                                             P.O. Box 23017
                                             Corpus Christi, Texas 78403
                                             Telephone: (361) 888-7676
                                             Facsimile: (361) 884-8545

                                             /s/ William J. Chriss
                                             William J. Chriss
                                             State Bar No. 04222100
                                             Email: wjchrisspc@gmail.com
                                             Kathryn Snapka
                                             State Bar No. 18781200
                                             Email: ksnapka@snapkalaw.com
                                             ATTORNEYS FOR PLAINTIFF




                                                                                        11
Case 2:18-cv-00414 Document 44 Filed on 06/27/19 in TXSD Page 12 of 12



                         CERTIFICATE OF CONFERENCE

I conferred with Diana McMonagle on the subject of this motion by telephone on May
30, 2019 and by email on May 28 and May 30, 2019, and with James Dennis on June 26,
2019, and counsel cannot agree about the disposition of the motion.



                                            /s/ William J. Chriss
                                            William J. Chriss
                                            Attorney-In-Charge for Plaintiff




                            CERTIFICATE OF SERVICE

       This is to certify that, on June 27, 2019, a true and correct copy of the foregoing
was served on all counsel of record in accordance with the Federal Rules of Civil
Procedure as follows:

Raymond L. Gregory II
EGGLESTON & BRISCOE, LLP
4800 Three Allen Center
333 Clay Street
Houston, Texas 77002
rlg2@egglestonbriscoe.com

Wayne R. Glaubinger
James M. Dennis
Diana McMonagle
One New York Plaza
New York, NY 10004

ATTORNEYS FOR DEFENDANT LEXINGTON INSURANCE COMPANY



                                            /s/ William J. Chriss
                                            William J. Chriss
                                            Attorney-In-Charge for Plaintiff




                                                                                       12
